Citation Nr: 0122919	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including hypertension, claimed as secondary to 
service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from November 1949 to 
January 1953.  
He was wounded in action in Korea in July 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA)  Regional Office in St. 
Petersburg, Florida (the RO) which denied the veteran's claim 
of entitlement to service connection for coronary artery 
disease, including hypertension, secondary to his service-
connected disabilities.  The Board remanded the case in 
November 1998 and September 1999 for additional evidentiary 
development.  In September 2000 the veteran testified before 
the undersigned Board member at a video conference hearing.  


FINDINGS OF FACT

1.  Service connection is in effect for traumatic neuropathy 
of the right brachial plexus of the minor extremity, rated 
60 percent disabling from February 1953 and 80 percent 
disabling since May 1996; for post-traumatic stress disorder 
(PTSD), rated 10 percent disabling from May 1996 and 
50 percent disabling since September 1997; for thrombosis of 
the right subclavian artery due to shell fragment wound, 
rated 40 percent disabling since January 1956; for compound 
comminuted fracture of the right clavicle (minor extremity), 
rated 20 percent disabling since February 1953; for a dorsal 
sympathectomy scar on the right side, rated 10 percent 
disabling since May 1996; for a painful scar of the left hip, 
rated 10 percent disabling since September 1997; and for 
residuals of malaria rated noncompensable since February 
1954.

2.  The veteran had a myocardial infarction in August 1995; 
the infarction was preceded by a 15- to 20-year history of 
hypertension and angina.  

3.  A preponderance of the competent medical evidence of 
record is against a finding that there is a causal nexus 
between the veteran's service-connected disabilities and 
coronary artery disease with hypertension.  

4.  Competent medical evidence of record supports a finding 
that the veteran's service-connected disabilities aggravate 
his non service-connected coronary artery disease with 
hypertension.  


CONCLUSION OF LAW

Coronary artery disease with hypertension is aggravated by 
the veteran's service-connected disabilities.  38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for coronary artery 
disease as secondary to his service-connected disabilities, 
which principally include shell fragment wound residuals and 
post-traumatic stress disorder (PTSD).

A prior claim for service connection for coronary artery 
disease and hypertension on a direct basis was denied by the 
RO in August 1996 on the basis that such disability was not 
incurred in or aggravated by service.  The veteran initiated 
but later withdrew an appeal of that determination.  The 
present appeal is therefore limited to the question of 
entitlement to service connection for coronary artery disease 
with hypertension on a secondary basis.  

In the interest of clarity, the law and regulations which are 
relevant to the issue on appeal will be briefly set forth.  
The factual background of this case will then be presented.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Relevant Law and Regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id.  In Allen, the United States Court of Appeals for 
Veterans Claims (the Court) held that the term "disability" 
for service connection purposes "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis as in original).  
Thus, when post-service aggravation of a non service-
connected disorder is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing before the aggravation.  In other words, 
a veteran is entitled to service connection for an additional 
increment in the severity of a non service-connected 
disability attributable to a service-connected disability.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual Background

Service medical records show that in July 1950 the veteran 
sustained shell fragment wounds to the right upper arm, right 
shoulder girdle, and chest as a result of enemy action in 
Korea.  The projectile entered on the anterosuperior aspect 
of the upper arm and exited on the shoulder 1 inch inferior 
to the acromioclavicular arm, and there was a small puncture 
wound on the anterior aspect of the left chest below the 
clavicle.  There was extensive brachial plexus involvement 
with loss of motor and sensory function in the right arm with 
laceration of the right axillary artery.  Initial treatment 
consisted of debridement of the right superior axilla, 
removal of metallic foreign bodies, ligation of the third 
part of the right axillary artery, and drainage and removal 
of a traumatic hematoma of the right axillary region.  
Postoperatively there was circulatory insufficiency.  

After evacuation to the continental United States, the 
veteran underwent a surgical repair of the right clavicle 
with a bone graft from the left ileum.  A 1.5-centimeter 
laceration of the axillary artery was noted which could not 
be repaired.  The artery was therefore ligated.  A resection 
of the brachial artery was also performed.  In October and 
November 1951 he received a series of stellate ganglion 
blocks in an effort to improve the neurovascular status of 
the right upper extremity but their effects were equivocal.  
He remained hospitalized throughout the remainder of his 
military service, showing a progressive return of 
neurovascular function.  No other cardiovascular defects were 
reported during military service.  

Post-service VA treatment records show that the veteran was 
hospitalized at a VA facility in November 1955 for severe 
right upper extremity pain.  He had previously been seen for 
what was felt to be arterial insufficiency due to a 
sympathetic imbalance in the extremity.  Physical therapy had 
not brought any great improvement.  During the 
hospitalization a dorsal sympathectomy on the right side was 
performed without complications.  A blood pressure reading of 
150/100 was recorded during the hospitalization.  

After service the veteran established service connection for 
disabilities rated in combination as 80 percent disabling, 
including traumatic neuropathy of the right brachial plexus, 
rated 60 percent disabling; residuals of thrombosis to the 
right subclavian artery; rated 40 percent disabling, 
residuals of compound comminuted fracture of the right 
clavicle, postoperative status, rated 20 percent disabling; 
and malaria rated 10 percent disabling from February 1953 to 
January 1954 and noncompensably disabling from February 1954.  

VA outpatient treatment records dated in 1994 and 1995 show 
that the veteran was treated for hypertension in January 
1994.  He was hospitalized for uncontrolled hypertension in 
January 1995 and March 1995.  During the January 1995 VA 
hospitalization he underwent a stress thallium test with 
normal results.

The veteran was admitted to the St. Petersburg General 
Hospital in August 1995 with an acute myocardial infarction.  
It was reported that he had hypertension as well as a long 
15-year history of atypical angina.  Records from the 
Bayfront Medical Center show that a coronary artery bypass 
graft involving four arteries was performed in August 1995.  

The veteran filed an informal claim for service connection 
for high blood pressure in October 1995.  He testified at a 
hearing at the RO in December 1996 that hypertension had been 
first diagnosed at the Bay Pines VA Medical facility 15 to 
20 years earlier.  

In May 1997 the RO denied service connection for coronary 
artery disease and hypertension.  By the same decision, the 
rating board granted service connection for PTSD, for which a 
10 percent rating was assigned from May 1996.

In November 1997 the veteran submitted a claim for service 
connection for a cardiac disorder claimed to be secondary to 
his service-connected thrombosis of the right subclavian 
artery.  In support of his claim, the veteran submitted a 
November 1997 medical report from F. L., M.D., who indicated 
that the veteran had reported having first had chest pain 20 
years earlier.  After the bypass surgery, the veteran had 
experienced a chest pain that was somewhat different from the 
previous pain and was not relieved by Nitroglycerin.  Dr. L. 
indicated that because it did resemble the preoperative chest 
pain, the postoperative pain may well represent angina that 
had been modified by the surgery.  He indicated that the 
veteran was under stress constantly because of the wartime 
injury to the arm.  The report stated that "[i]t is my 
feeling his wartime injury definitely has aggravated and 
continues to aggravate his coronary artery disease and 
hypertensive cardiovascular disease.  It is my feeling this 
will continue to be a permanent aggravation which hopefully 
will not lead to another major cardiac incident."

A May 1998 progress report from A.W., M.D., noted that the 
veteran had undergone a rotational atherectomy in December 
1997 and that he had had panic attacks and nightmares since 
his injury in Korea.  Dr. W. stated that after the right 
shoulder injury the veteran had developed severe hypertension 
and that she was concerned that he could have "coarctation 
physiology," which would lead to severe hypertension and 
hypertensive heart disease.  She indicated that he had 
"stress-related conditions almost certainly directly related 
to service-connected injury," and that the hypertension "is 
at least as likely to as not been associated with arterial 
laceration and reconstruction and subsequent heart condition 
probably a direct result of poorly controlled hypertension 
and hyperlipidemia."  

The record contains an April 1997 letter from a VA physician, 
W.C.C., M.D. to another VA physician pertaining to a claim by 
a different veteran.  The text of the letter addressed the 
medical issue of whether hypertension was secondary to 
anxiety disorder.  Gunshot wound residuals were not involved.  
In the case of that veteran, the physician's opinion was that 
it was not likely that hypertension was due to a service-
connected anxiety disorder.  

The veteran underwent a VA examination for compensation 
purposes in January 1999 by R T., M.D, who stated that "[i]n 
my view, it is highly unlikely that the shrapnel injury to 
[the veteran's] his right shoulder is etiologically related 
to his cardiovascular disease."  

The veteran underwent a further examination by the same VA 
physician in October 1999.  It was reported that the veteran 
had undergone an angioplasty in 1998.  Dr. T. commented that 
"[i]n my view, there is little if any correlation between the 
veteran's shell fragment wound to his right shoulder, and his 
subsequent development of hypertension and coronary artery 
disease."  In a January 2000 addendum to the report, the 
physician stated that the opinions expressed by Drs. W. and 
L. were purely conjectural and without documentation and that 
they had not altered his evaluation.

At the videoconference hearing held before the Board in 
September 2000, the veteran stated that he had been treated 
for hypertension for 15 years before his heart attack.  He 
claimed that Dr. L. had told him that having the arteries 
"cut to [his] heart" could have caused or contributed to his 
heart attack, his blood pressure being what it was, and that 
Dr. W. had told him the same thing.  He indicated that he was 
often anxious because of his PTSD and that the stress caused 
an increase in his hypertension and chest pain.  

Following the hearing, the Board requested the opinion of an 
independent medical examiner (IME) from a non-VA physician 
affiliated with a medical school to assist in clarifying 
whether there is a medical relationship between the veteran's 
service-connected disabilities and his cardiovascular 
disease.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  In 
June 2001, after review of the veteran's claims file, the 
IME, P.D., M.D., furnished the Board with a medical opinion.  

In response to a question from the Board as to whether the 
veteran's coronary artery disease and hypertension were 
causally related to his service-connected disabilities, the 
physician stated that there was insufficient scientific 
evidence to document such a pure causal relationship.  

In response to a question as to whether service-connected 
disabilities aggravated the cardiovascular disease beyond its 
natural progression, the physician noted that there was 
scientific evidence that mental stress was associated with an 
increased risk of cardiovascular events such as myocardial 
ischemia and sudden death and that psychological stress can 
contribute to or accelerate the development of coronary 
artery disease and hypertension, though the precise 
mechanisms that linked them had not been fully elicited.  The 
opinion included the following language:  

(1)  To summarize my reasoning, it is 
well recognized and accepted that 
[hypertension] is a major risk factor for 
[coronary artery disease], so by 
extension, any factor that promotes 
[hypertension] is by definition 
contributory to [coronary artery disease] 
and its complications.

(2)  There is also evidence that 
persistent psychosocial stress such as 
might be present in a patient with a 
post-traumatic stress disorder could 
directly contribute the development or 
progression of [coronary artery disease] 
itself.  Therefore, I believe that in the 
context of your inquiry, there is 
sufficient evidence extant to make it 
more likely than not that the presence of 
a post-traumatic stress disorder did 
aggravate the veteran's hypertension and 
either directly or indirectly accelerated 
the progression of his coronary artery 
disease.  (Emphasis in original)  

In response to a request for comments on the other medical 
opinions of record, the IME examiner expressed the belief 
that the VA physician who provided the opinion in October 
1999 had underestimated the growing body of evidence 
connecting the effects of chronic stress, anxiety, depression 
and hostility to hypertension and other factors that 
contributed to coronary artery disease.  He found it not 
unreasonable to agree with Dr. L's position that angina may 
have been present for up to 20 years before the myocardial 
infarction, stating that angina could have been masked by 
residual pain from the veteran's shoulder wound.  He 
indicated that he had been unable to find evidence to support 
Dr. W's contention that the shoulder injury and its residuals 
might have been a primary causative factor for hypertension 
and could find no evidence of coarctation physiology in VA 
examinations.  

The Board provided a copy of the IME opinion to the veteran's 
accredited representative for comment.  In a August 2001 
brief, the veteran's representative in essence indicated that 
he concurred with the IME opinion and request that service 
connection be granted on the basis of aggravation per Allen.  

Analysis

Initial matter - the VCAA

As an initial matter, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was made 
law.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [codified 
at 38 U.S.C.A. § 5103A].  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  It appears that the provisions 
of the VCAA apply to this claim.

The VCAA and its implementing regulation essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
various requirements of law.  In addition, VA made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  This case was 
remanded by the Board on two occasions, in November 1998 and 
in September 1999.  As discussed above, the Board has 
obtained an IME opinion because of the complex and 
controversial nature of the medical evidence in this case.  
The veteran and his representative have pointed to no 
existing records which would be pertinent to the issue 
currently under consideration, and the Board has identified 
none from the record.  The Board observes in passing that in 
August 2001 the veteran's representative specifically 
indicated that this case "is fully developed and, as such, is 
now ready for final Board adjudicatory action."

In addition, the veteran and his accredited representative 
have been accorded ample opportunity to present evidence and 
argument in support of his claim.  In particular, the veteran 
testified at the September 2000 videoconference hearing, and 
his representatives have submitted additional written 
argument in support of his claim, most recently in August 
2001.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the VCAA and its implementing 
regulation.

Discussion

The questions presented in this case are essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, 
the record on appeal contains a number of relevant medical 
opinions that have been submitted by the veteran or obtained 
by the RO or the Board.  By law, the Board is obligated under 
38 U.S.C. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

There is little dispute concerning the basic medical facts of 
this case as they relate to the initial onset of coronary 
artery disease with hypertension.  Clearly, the disorder was 
not manifest until many years after service.  The veteran's 
physicians date its origin to perhaps 20 years before the 
1995 myocardial infarction, that is, to about the mid-1970s, 
many years after he left service.  The veteran evidently does 
not currently contend that his coronary artery disease with 
hypertension is directly due to service, and there is no 
medical or other evidence which supports such a theory.  
Accordingly, the matter of direct service connection will not 
be further addressed in this decision.

As discussed by the Board above, there are in essence two 
methods by which service connection may be granted on a 
secondary basis.  First, the service-connected disability may 
be found to cause the claimed disability.  Second, the 
service-connected disability may be found to aggravate the 
claimed disability.  See Allen, supra.  In the latter case, 
service connection is granted only for such additional 
disability resulting from the aggravation of the non-service-
connected condition by the service-connected condition. See 
Allen, 7 Vet. App. at 448. 

The veteran has at times postulated both theories of 
secondary service connection, i.e. causation and aggravation.  
However, his main emphasis has been on the Allen aggravation 
theory.  See the transcript of the September 2000 
videoconference hearing, pages 4 and 5.  Indeed, in the most 
recent brief to the Board, in August 2001, the veteran's 
accredited representative has relied exclusively on the Allen 
approach, basing his contention principally on the June 2001 
IME opinion.

On the question of direct causation, only one of the medical 
opinions of record contains an unequivocal assertion of 
direct causation.  In the first of her two statements, Dr. W. 
argues that there is a direct causal connection between the 
service-connected disabilities and cardiovascular disease, 
citing the possibility that "coarctation physiology" may be 
present.  However, no reference to coarctation physiology is 
found in the record, a fact noted by a VA physician, Dr. T., 
who examined the veteran in October 1999.  Dr. W. also 
suggests the alternate theory that "stress-related" 
conditions almost certainly were "directly" related to the 
service-connected gunshot wounds.  No other physician has 
endorsed that conclusion.  Both the IME and two VA 
physicians, in fact, concluded to the contrary.  (Although 
the statement from Dr. C. was prepared for another veteran, 
the fact that he provided a copy in response to a request for 
a medical opinion is clear evidence that he would disagree 
with a finding of a direct causal connection between stress 
and hypertension in this case).  Even Dr. W., in her second 
statement, dated in April 1999, suggested only that the 
possibility of a connection between stress-related conditions 
and heart disease be considered.  Based on the cogency of the 
argumentation, the IME opinion and the other opinions arguing 
against a finding of a direct causal connection must be 
accorded greater weight.  Accordingly, the Board finds that 
the preponderance of the medical evidence is against 
secondary service connection based on causation.  

With respect to the question of secondary service connection 
based on aggravation of the veteran's cardiovascular disease 
by his service-connected shell fragment wound residuals and 
PTSD, there appears to be some degree of consensus among the 
IME, Dr. L., and Dr. W. that psychological factors associated 
with the service-connected disabilities have contributed to 
the veteran's cardiovascular disease and accelerated its 
progression.  The IME, Dr. W. and Dr. L. cite the effects of 
constant stress due to the service-connected disorders.  
While service connection for PTSD has been in effect only 
since May 1996, there is adequate medical opinion evidence to 
warrant consideration of constant stress due to the organic 
shell fragment wound residuals as a potential source of 
aggravation of cardiovascular disease in addition to the 
PTSD.  Moreover, there is significant medical evidence 
documenting the severity of the veteran's numerous service-
connected shell fragment wound residuals.  

According to the IME, evolving scientific opinion recognizes 
a contribution made by psychiatric symptoms such as anxiety, 
hostility, depression, and anger to an increased incidence of 
adverse cardiovascular events.  In the present case, the IME 
found sufficient evidence of such symptoms to make it more 
likely than not that the presence of PTSD accelerated the 
veteran's hypertension and directly or indirectly accelerated 
the progression of coronary artery disease.  Dr. L. notes 
that the veteran is under constant stress because of the 
combat wound and expresses the belief that the war injury 
"definitely has aggravated and continues to aggravate" the 
coronary artery disease and hypertension.  That sentiment is 
echoed by Dr. W.  

Neither the letter from Dr. C. nor the opinion by Dr. T. 
specifically addresses the aggravation question, but there 
can be little doubt that Dr. T.'s belief that "there is 
little if any correlation" between the wounds and subsequent 
cardiovascular disease must be viewed as being adverse to a 
finding of aggravation.  Dr. T.'s opinion is very brief, with 
no discussion of the evidentiary basis or reasoning 
supporting it.  

After careful consideration of the veteran's medical history 
and the various medical opinions, the Board concludes that 
the opinions of the IME, Dr. L. and Dr. W. are more probative 
in that that they identify a medical basis for concluding 
that the service-connected disabilities influenced the 
progression of cardiovascular disease such as to constitute 
aggravation within the meaning of Allen.  The Board 
accordingly finds that service connection may be granted on a 
secondary basis under Allen.  

Additional comment

The initial assignment of a disability rating lies with the 
RO, not the Board.  
Since, as discussed above, an award of service connection 
under Allen attaches only to the increment of additional 
disability deemed to represent an aggravation of the 
underlying disorder, it is implicit that, if possible, the 
increment of disability should be defined and quantified for 
the purpose of differentiating the pathology that is included 
within the service connection award from that which is not.  

As a practical matter, the task of doing so in any particular 
case may be daunting, and the Board is aware of the 
difficulties that will confront the RO in implementing this 
determination.  In the present case, there are no findings in 
the record that would permit such differentiation, and none 
of the physicians who have reviewed the file have attempted 
to make an explicit separation.  As always, the decision to 
seek or not to seek additional evidence for rating purposes 
is left to the discretion of the RO.  See also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (where it is not possible 
to separate the effects of the service-connected condition 
from those of a non service-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor and that all manifestations be attributed to 
the service-connected disability).  




CONTINUED ON NEXT PAGE


ORDER

Service connection coronary artery disease, including 
hypertension, due to aggravation by service-connected 
disabilities is granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

